[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  RE: DEFENDANT'S MOTION FOR SANCTIONS
Pursuant to § 10-5 of the Practice Book, defendant, Benjamin Gyadu, seeks the imposition of monetary sanctions against plaintiff's attorney "for a continued pattern of bad-faith pleading that has been causing the on-going manifest injustices and their resultant irreparable damages. . . ."
A review of the file in this matter indicates that the plaintiff prematurely filed its "motion to reopen judgment of strict foreclosure and set new law days".
The defendant contends that wilfulness and bad faith entered into the premature filing of the motion, however, the Court finds it more a matter of confusion and bona fide error in light of the parallel paths of motions pending before both the Appellate and Supreme Courts at or about the same time.
In any event, the court has not been persuaded that this premature filing is part of a "constant pattern of bad-faith pleading. . . ."
Motion for Sanctions, is denied.
THOMAS G. WEST, J.